1

2

3

4

5

6

7                                  UNITED STATES DISTRICT COURT
8                                CENTRAL DISTRICT OF CALIFORNIA
9                                         WESTERN DIVISION
10

11   LILY S.P.,                                 )   No. CV 18-1055-FMO-PLA
                                                )
12                        Plaintiff,            )   ORDER ACCEPTING MAGISTRATE
                                                )   JUDGE’S REPORT AND
13                  v.                          )   RECOMMENDATION
                                                )
14   NANCY BERRYHILL, DEPUTY                    )
     COMMISSIONER OF OPERATIONS                 )
15   FOR THE SOCIAL SECURITY                    )
     ADMINISTRATION,                            )
16                                              )
                          Defendant.            )
17                                              )
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, all the records and files
19   herein, and the Magistrate Judge’s Report and Recommendation.            The Court accepts the
20   recommendations of the Magistrate Judge.
21         ACCORDINGLY, IT IS ORDERED:
22         1.     The Report and Recommendation is accepted.
23         2.     Judgment shall be entered consistent with this Order.
24         3.     The clerk shall serve this Order and the Judgment on all counsel or parties of record.
25

26   DATED: April 16, 2019                               _________________/s/________________
                                                           HONORABLE FERNANDO M. OLGUIN
27                                                          UNITED STATES DISTRICT JUDGE
28
